Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-10 are presented for examination.
Applicants’ drawings and information disclosure statements filed December 19, 2020 have been received and entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,154,526 B2; claims 1-4 of U.S. Patent No. 11,033,523 B2; claims 5-20 of U.S. Patent No. 10,940,131 B2; claim 1 of U.S. Patent No. 10,842,768 B2; claims 1, 5 and 6 of U.S. Patent No. 10,292,959 B2; claims of U.S. Patent No. 9,855,237 B2; claims 1, 5 and 6 of U.S. Patent No. 9,585,859 B2; claim 1 of U.S. Patent No. 8,710,041 B2; claims 1 and 2 of U.S. Patent No. 8,669,245 B2; claims 1-12 of U.S. Patent No. 8,703,188 B2; claims 1-16 of U.S. Patent No. 8,663,662 B2; claims 1-19 of U.S. Patent No. 8,642,077 B2; claims 1-13 of U.S. Patent No. 8,618,166 B2; claim 1 of U.S. Patent No. 8,617,594 B2; claims 1-20 of U.S. Patent No. 8,617,593 B2; claims 1 and 5 of U.S. Patent No. 8,563,608 B2; and claim 1 of U.S. Patent No. 8,445,013 B2;. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application teaches a method of reducing triglycerides in a subject with atrial fibrillation and the triglycerides levels of greater than 150 mg/dl, said method comprising administering to the subject an effective amount of icosapent ethyl for a period of time effective to reduce triglyceride levels whereby said administration also reduces risk of stroke in said subject, and the patented applications teach methods of lowering triglycerides in subjects with various conditions such as cardiovascular disorders that incorporated atrial fibrillation with the administration of the ethyl ester of EPA alone and/or coadministration with statins (statin therapy).
Clearly, the patented applications’ methods overlap with the present application’s method.
Claims 1-10 are not allowed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/087,759 (reference application); claim 1 of copending Application No. 17/097,555 (reference application); claims 1-10 of copending Application No. 17/127,354 (reference application); and claims 1-10 of copending Application No. 17/127,398 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the present application teaches a method of reducing triglycerides in a subject with atrial fibrillation and the triglycerides levels of greater than 150 mg/dl, said method comprising administering to the subject an effective amount of icosapent ethyl for a period of time effective to reduce triglyceride levels whereby said administration also reduces risk of stroke in said subject, and the copending applications 17/087,759 and 17/097,555, teach methods of reducing risk of arterial plaques development in a subject on statin therapy comprising administering to the subject about 4 g of ethyl icosapentate (Note arterial plaque is caused by high levels of triglycerides).  The copending application 17/127,354 teaches a method of reducing triglycerides in a subject with atrial fibrillation and the triglycerides levels of greater than 500 mg/dl, said method comprising administering to the subject an effective amount of icosapent ethyl for a period of time effective to reduce triglyceride levels whereby said administration also reduces risk of stroke in said subject, and copending application 17/127,398 teaches the present application teaches a method of reducing triglycerides in a subject with triglycerides levels of greater than 500 mg/dl, said method comprising administering to the subject an effective amount of icosapent ethyl for a period of time effective to reduce triglyceride levels wherein said subject is not receiving an anticoagulant/antiplatelet therapy. 
Clearly, the copending applications’ methods overlap with the present application’s method.
Claims 1-10 are not allowed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is rendered indefinite because the claim contains the phrase “ethyl icospentate”, however, claim 1 contains the phrase “icosapent ethyl”.  The applicant should change or delete the indefinite phrase and insert the phrase set forth in claim 1 to have consistency.
Claim 4 is not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barter et al., “Effectiveness of Combined Statin Plus Omega-3 Fatty Acid Therapy for Mixed Dyslipidemia”, American Journal of Cardiology, Vol. 102, No. 8, pages 1040-1045 (2008) of PTO-1449 in view of WO 2004/047835 A1, hereby known as Rogan.
Barter et al. teach the effectiveness of combined statin plus omega-3 fatty acid therapy (omega-3 fatty acid comprises the ethyl ester of EPA) for mixed dyslipidemia, thus reducing triglycerides, when administered alone.  Note page 1041, under Statin Plus Prescription Omega-3 Fatty Acid Combination Studies, the highly purified OM3-FA is Lovaza, and the Lovaza is highly recommended to lover triglycerides level of 500 mg/dl.  Note page 1043, Table 1, teaches the statin, simvastatin, plus Lovaza, lowered the LDL baseline of 88-91 mg/dl.  
The instant invention differs from the cited reference in that the cited reference does not teach the active agent, icosapent ethyl or ethyl esters of EPA, can be administered to a subject with atrial fibrillation.  However, the secondary reference, Rogan, teaches compositions comprising the ethyl esters of EPA and DHA, alone or mixed for the prevention of atrial fibrillation (see the abstract).  Note page 4, lines 18-27 teaches the active agent(s) can be formulated into capsules.
Clearly, the primary and secondary references combination for reducing triglycerides in a subject with atrial fibrillation with the administration of an ethyl ester of EPA is obvious to those skilled in the art.
Claims 1-6 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629